Citation Nr: 0617830	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-17 228	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material has been received to reopen the 
claim for service connection for post-traumatic stress 
disorder (PTSD) and, if so, whether the claim may be allowed. 

2.  Entitlement to an increased (compensable) rating for 
residuals of a fractured nasal bone. 
   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating decision 
by a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

In February 2006, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  The evidence received in an attempt to reopen the 
veteran's claim for service connection for PTSD raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.     

2.  The veteran's claimed in-service stressor is not related 
to combat.

3.  The occurrence of the veteran's claimed in-service 
stressor of traumatic exposure to wounded soldiers is not 
supported by credible corroborating evidence.

4.  A preponderance of the evidence of record is against a 
finding that the veteran has PTSD as a result of an in-
service stressor.  

5.  Residuals of a fractured nasal bone do not include an 
obstruction of 50 percent of the nasal passage on both sides, 
or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  Evidence received with the request to reopen the claim 
for entitlement to service connection for PTSD is new and 
material, and the claim is therefore reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

3.  The criteria for a compensable rating for residuals of a 
fractured nasal bone are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.97, Diagnostic 
Code (DC) 6502 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in December 2002, April 
2003, and January 2005.  The originating agency specifically 
informed the veteran in the January 2005 letter to submit any 
pertinent evidence in his possession, and the other letters 
referenced above informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly 
the veteran's VA outpatient treatment records and reports of 
his VA examinations.   In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claims 
adjudicated herein, and the veteran indicated in a January 
2005 statement that he had no additional evidence to submit.  
The Board is also unaware of any such evidence, and as VA 
outpatient treatment reports dated through January 2006 have 
been obtained, all the records of VA outpatient treatment 
referenced at the February 2006 hearing appear to have been 
secured.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims on appeal. 

In light of the Board's denial of the appellant's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  PTSD 

The claim for service connection for PTSD was previously 
denied by an April 1997 rating decision to which the veteran 
did not file an appeal.  In the April 2004 statement of the 
case, the RO considered the claim for service connection for 
PTSD to be reopened.  Notwithstanding this decision, the 
Board must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  After conducting this review, the Board concurs 
with the decision to reopen the claim by the RO, as review of 
the evidence submitted since the April 1997 rating decision 
does reveal sufficient new and material evidence to reopen 
the veteran's claim for service connection for PTSD in the 
form of VA clinical records reflecting diagnoses of PTSD that 
were not of record at the time of the April 1997 rating 
decision.  This evidence is material because it raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.  38 C.F.R. § 3.156 (2005).  As 
such, the claim for service connection for PTSD is reopened, 
and the Board will proceed to adjudicate the merits of this 
claim below.   

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

(1)  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.

(2)  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) of this 
part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

(3)  If a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate an account of a stressor 
incident.  Examples of such evidence include, but are 
not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; 
or unexplained economic or social behavior changes.  VA 
will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without 
first advising the claimant that evidence from sources 
other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise 
VA of potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate medical 
or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) (2005).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as 
a final rule.

See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125(a).

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and his or her claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

With the above criteria in mind, the relevant evidence will 
be summarized.  The Board notes that while the record 
reflects diagnoses of PTSD, the veteran was not a veteran of 
combat, nor does he assert that he was a combat veteran.  As 
such and under the authority cited above, in order for the 
veteran to prevail, the record must reveal corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the stressor 
he claims to have resulted in PTSD.  Id.  

Turning to the evidence related to the nature of the 
veteran's service and his reported stressors therein, the 
veteran testified that he served in Japan during the Vietnam 
War, and service personnel records do reflect such service in 
Japan beginning in 1966.  The veteran's service personnel 
records indicate that his Military Occupational Specialties 
during his service in Japan were cook and cook apprentice.  
The veteran contends, however, that his duties in Japan at 
times included having to assist medical personnel when the 
hospital staff was short staffed in transporting soldiers who 
were severely wounded in combat in Vietnam.  This asserted 
exposure was so traumatic to the veteran that he contends he 
currently suffers from PTSD, manifested as memories and 
flashbacks of severely burned and otherwise wounded soldiers.  
As such, he contends that service connection for PTSD should 
be granted.  

While the Board has carefully considered the veteran's 
contentions and sworn testimony to the undersigned, there is 
no independent evidence to confirm that the veteran's duties 
during service would have included traumatic exposure to 
wounded soldiers, to include as result of assisting medical 
personnel in the transfer of these soldiers.  In addition, 
the veteran has not supplied sufficiently detailed 
information to provide for any meaningful research to verify 
these alleged stressors.  In this regard, the Board notes 
that the duty to assist is not a "one way street," and that 
when, as in the instant case, it is the veteran that has the 
"information that is essential in obtaining the putative 
evidence," the veteran cannot "passively wait" for VA 
assistance.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As discussed above, in cases involving stressors for veterans 
not shown, as in the instant case, to have been engaged in 
combat, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by credible 
evidence."  Doran v. Brown, supra, at 289.  In this case, 
the objective evidence that is of record in the form of the 
service personnel records contradicts, rather than 
corroborates, the veteran's assertion that his duties in 
Japan included prolonged or traumatic exposure to injured 
soldiers.  There has otherwise been no credible evidence 
submitted to corroborate the veteran's claimed stressors 
associated with traumatic exposure to severely wounded 
soldiers during his service in Japan, and the veteran has 
failed to provide all the information needed to conduct 
meaningful research to confirm these reported stressors.  
Thus, his claim fails to satisfy one of the essential 
elements in establishing service connection for PTSD, i.e., 
credible evidence of an in-service stressor, as required by 
38 C.F.R. § 3.304(f).  Thus, to the extent that the diagnoses 
of PTSD of record appear to have been based upon the 
veteran's unverified and uncorroborated accounts as to his 
in-service experiences, these diagnoses are not probative.  
See Swann, supra.  

In view of the foregoing, because there is no credible 
supporting evidence of the claimed in-service stressors 
associated with witnessing severely injured soldiers, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  In making this determination, the Board 
notes that the veteran, while confining the majority of his 
testimony with respect to alleged in-service stressors to the 
alleged exposure to wounded soldiers, made a brief reference 
at the hearing to the in-service accident that resulted in a 
fractured nose as being one of the stressors he experienced 
during service.  While the service medical records indicate 
that this accident did in fact occur, in detailed statements 
describing alleged stressors submitted by the veteran, to 
include in March 1994 and June 2003, his asserted stressor 
pertains to the alleged traumatic exposure to injured 
soldiers.  Given this fact, and the fact that the record 
otherwise does not reveal any medical evidence specifically 
linking PTSD to the in-service automobile accident, the Board 
cannot find that the veteran currently suffers from PTSD as a 
result of the in-service accident based on the evidence 
before it.  As such, the claim for service connection for 
PTSD must be denied.  Gilbert, 1 Vet. App. at 49.  

B.  Increased Rating for Residuals of a Nasal Fracture

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A compensable (10 percent) rating for residuals of traumatic 
deviation of the nasal septum requires an obstruction of 50 
percent of the nasal passage on both sides, or complete 
obstruction on one side.  38 C.F.R. § 4.97, DC 6502.  

As referenced above, the veteran sustained a nasal bone 
fracture as a result of an automobile accident during service 
in September 1965.  No significant residuals related to this 
fracture during service were reported thereafter, and the 
separation examination revealed no pertinent findings with 
respect to this injury.  

After service, an April 1997 rating decision granted service 
connection for a nasal bone fracture, and assigned a 
noncompensable rating under DC 6502.  This rating has been 
confirmed until the present time.  

In May 2000, the veteran underwent an open rhinoplasty 
without complication.  The more recent medical records, 
including VA outpatient treatment reports dated through 
January 2006, reveal no evidence of any significant residual 
disability with respect to the nasal fracture.  In this 
regard, an April 2003 VA X-ray was negative.  A VA physical 
examination at that time showed the septum to be deviated to 
the left, with a 20 percent obstruction on the left side.  
There was no obstruction on the right side.  There was no 
evidence of nasal purulent discharge, crusting or facial bony 
prominence tenderness and no other clinically significant 
findings were recorded at this examination.   

Symptoms attributed by the veteran to the nasal fracture 
included, as stated to the VA examiner in April 2003, 
problems with breathing through the nose and hoarseness of 
the voice.  At the February 2006 hearing before the 
undersigned, the veteran reported no worsening in the 20 
percent obstruction.  He testified that he no longer has 
discomfort with breathing but that his principal problem was 
a runny nose and "sinus" difficulties.  

Applying the pertinent criteria to the facts summarized 
above, a compensable (i.e., 10 percent rating) under DC 6502 
requires an obstruction of 50 percent of the nasal passage on 
both sides or complete obstruction on one side.  Clearly, the 
April 2003 VA examination findings cited above do not 
reflect, or even approach, such disability, nor are there any 
other findings from this examination or other recent VA 
outpatient reports which would warrant compensation under any 
other potentially applicable diagnostic code. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected fractured nasal bone is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

The veteran essentially asserts that the disability 
associated with his fracture nasal bone is more severe than 
was demonstrated by the evidence cited above, and the Board 
fully respects the veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above given the pertinent rating criteria, 
which are quite specific.   See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco 
v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim for an increased rating for residuals of a 
fractured nasal bone must be denied.  Gilbert, 1 Vet. App. at 
49.   


ORDER

The claim for service connection for PTSD is reopened and 
denied.   

Entitlement to a compensable rating for residuals of a 
fractured nasal bone is denied. 
   


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


